DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the most pertinent prior is Goble et al., (U.S. PGPub. No. 2003/0060862). Goble discloses an electrosurgical system for resecting tissue (Figs. 1-4) comprising an elongated probe (probe 3 in Figs. 1 and 4) comprising an outer sleeve (outer tube 15 in Fig. 4) and an inner sleeve (inner tube 14 in Fig. 4) with a tissue extraction lumen (central lumen 21), wherein the inner sleeve (14) is movably disposed within a lumen of the outer sleeve (outer tube 15 in Fig. 4; [0051]: inner tube 14 rotates). Radio frequency signals are supplied to the inner tube (14) as it rotates, such that it becomes the active electrode of the electrosurgical device, and the outer tube (15) serves as the return electrode ([0051]).
Although Goble teaches a similar electrosurgical system, the prior art fails to teach all of the limitations of, or render obvious, the claimed system including: “wherein the outer sleeve includes a tissue receiving window formed proximate a distal end of the outer sleeve, the inner sleeve being movable across the tissue receiving window between window open and window closed positions; wherein the inner sleeve is lockable in an intermediate position between the window open and window closed positions; wherein an exposed outer surface of the outer sleeve defines a first return electrode and electrical fields extend from the electrode to the first return electrode when the tissue receiving window is at least partially open; wherein an exposed inner surface of the outer sleeve defines a second return electrode and electrical fields extend from the electrode to the second return electrode when the tissue receiving window is closed” as recited in claim 1 in combination with the other limitations of the claim. 
Accordingly, claims 2-7 are allowed due to their dependency on independent claim 1. 
Regarding independent claim 8, the most pertinent prior is McDonald et al., (U.S. Pat. 7,150,747). McDonald discloses an electrosurgical system (surgical system 100, surgical device 110 in 
Although McDonald teaches a similar electrosurgical system, the prior art fails to teach all of the limitations of, or render obvious, the claimed system including: “ wherein the outer sleeve comprises a second polarity electrode; wherein when the first polarity electrode is disposed at a window closed position, application of RF energy between the first polarity electrode and the second polarity electrode causes explosive vaporization of a fluid volume within the lumen of the outer sleeve to expel tissue proximally through the tissue extraction lumen of the inner sleeve” as recited in claim 8 in combination with the other limitations of the claim. 
Accordingly, claims 11-13 are allowed due to their dependency on independent claim 8.
Regarding independent claim 14, the most pertinent prior is McDonald. McDonald discloses an electrosurgical system for resecting tissue (surgical system 100, surgical device 110 in Fig. 1, also see Figs. 2-8A), comprising an elongated probe (electroblade 114) comprising an outer sleeve (outer tube 510, middle tube 610) and an inner sleeve (inner tube 710) with a tissue extraction lumen (aspiration lumen 728, opening 730), wherein the inner sleeve (710) is movably disposed within a lumen of the outer sleeve (col. 5, ll. 46-50; col. 8, ll. 1-13); and an RF source (generator 140) and controller (control box 120, motor drive unit (MDU) 112) operatively connected to the elongated probe (Fig. 1); wherein the inner sleeve (710) includes an electrode disposed proximate a distal end of the inner sleeve (see col. 6, ll. 50-60, for inner tube 710 is not covered by an insulating layer, and a distal portion serves as an electrode; see col. 7, ll. 44-49, for edge 810 of inner tube 710 which provides an edge for mechanical cutting and electrosurgery; col. 8, ll. 14-24). The electrode includes a leading edge and a trailing edge (edge 810) 
Although McDonald teaches a similar electrosurgical system, the prior art fails to teach all of the limitations of, or render obvious, the claimed system including: “wherein the outer sleeve includes a tissue receiving window formed proximate a distal end of the outer sleeve, the inner sleeve being movable across the tissue receiving window between window open and window closed positions; wherein the electrode includes a leading edge and a trailing edge; wherein the leading edge and the trailing edge have different electrical characteristics such that when RF energy is applied to the electrode, the leading edge is configured to generate a plasma for resecting tissue and the trailing edge is configured to coagulate tissue resected by the plasma” as recited in claim 14 in combination with the other limitations of the claim.
Accordingly, claims 15-20 are allowed due to their dependency on independent claim 14.
The Examiner has failed to find any other references which alone or in any fair combination would disclose, fairly suggest, or make obvious each and every limitation set forth in independent claims 1, 8 and 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-8 and 11-20 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794